           Case 5:20-cv-00994-LCB Document 1 Filed 07/13/20 Page 1 of 5                    FILED
                                                                                   2020 Jul-13 PM 01:56
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

DONALD THOMAS,                            )
                                          )
      Plaintiff,                          )
                                          )
v.                                        ) CIVIL ACTION NO.: _____________
                                          )
KOHLER COMPANY, INC.,                     )
                                          )
      Defendant.                          )

                                   COMPLAINT

      COMES NOW, Plaintiff, Donald Thomas, files his Complaint against

Defendant, Kohler Company, Inc., and, in support thereof, shows as follows:

                                   INTRODUCTION

      The Plaintiff, Donald Thomas, began working for Kohler Company, Inc.

(hereinafter “Kohler”) as a Team Leader in Maintenance at their Huntsville,

Alabama location in January 2016. Although Thomas had approved intermittent

FMLA Leave to assist is ill mother, he was fired on October 19, 2019 for taking time

off that was necessary to care for her and protected by the FMLA.

                             JURISDICTION AND VENUE

      1.      All of the events, transactions, or occurrences which gave rise to

Plaintiff’s claims took place in this Judicial District. Therefore, venue is proper in

this district and this division pursuant to 28 U.S.C. § 1391(b)(1).



                                          1
            Case 5:20-cv-00994-LCB Document 1 Filed 07/13/20 Page 2 of 5




       2.      Federal jurisdiction exists as this action arises under the Family and

Medical Leave Act, 29 U.S.C. §§2611 et seq. (“FMLA”).

       3.      This Court maintains subject matter jurisdiction under 42 U.S.C. §

2000e-5(f) and 28 U.S.C. § 1343(a)(4).

       4.      Venue is proper in this Court as the unlawful employment practices

alleged herein have been committed within the Northern District of Alabama.

                                        PARTIES

       5.      Plaintiff is above the age of nineteen years and was, at all times relevant

hereto, a resident of Madison County, Alabama and a citizen of the United States of

America.

       6.      Defendant Kohler Company, Inc. is an employer and entity subject to

suit under 29 U.S.C. § 2611 of the FMLA.

                                             FACTS

       7.      The Plaintiff, Donald Thomas, began working for Kohler Company,

Inc. (hereinafter “Kohler”) as a Team Leader in Maintenance at their Huntsville,

Alabama location in January 2016.

       8.      Although Kohler Company employees generally work rotating shifts,

the Plaintiff was permitted to only work night shifts because he helped to care for

his mother, who had a medical condition that caused her to require assistance with

the activities of daily living.



                                             2
           Case 5:20-cv-00994-LCB Document 1 Filed 07/13/20 Page 3 of 5




      9.      The Plaintiff requested Intermittent Leave under the Family Medical

Leave Act (hereinafter “FMLA”) in order to assist in caring for his mother for the

first time in 2017 to be utilized throughout the following year.

      10.     Plaintiff’s request for leave was approved, and every twelve (12)

months, the Plaintiff completed the required paperwork to request intermittent leave

for the following year.

      11.     In or around September of 2019, the Plaintiff’s immediate supervisor

informed him that he was no longer permitted to work the night shift exclusively.

The Plaintiff was required to work a seven (7) week rotation between days and

nights.

      12.     During the weeks the Plaintiff worked day shift, he was forced to utilize

the leave available to him under the FMLA to assist his mother with the tasks of

daily living much more often than he had while working nights.

      13.     On October 9, 2019, although the Plaintiff had never been reprimanded

verbally or received any write ups with regard to the demands on his time that

assisting with his mother’s care presented, the Plaintiff was called to the office and

summarily fired for missing work that was necessary for caring for his mother and

protected under the Family and Medical Leave Act.




                                           3
         Case 5:20-cv-00994-LCB Document 1 Filed 07/13/20 Page 4 of 5




                                 CAUSE OF ACTION

                                     Count I
                   Retaliation and/or Interference in Violation
                      of the Family and Medical Leave Act

      14.    The Plaintiff realleges and incorporates by reference paragraphs 1

through 13 as if fully stated herein.

      15.    The Defendant is an employer in accordance with 29 U.S.C. §2611.

      16.    The Plaintiff was an eligible employee at the time of the events made

the basis of this matter in that he was a person entitled to leave pursuant to the

FMLA, 29 U.S.C. §2611 et seq. The Plaintiff had been employed with The

Defendant for at least twelve (12) months and had worked more than One Thousand

Two Hundred Fifty (1250) hours in the preceding twelve months.

      17.    The Defendant had knowledge of the Plaintiff’s need for leave to assist

with his mother’s care.

      18.    The Defendant retaliated against the Plaintiff and wrongfully interfered

with the Plaintiff’s employment by terminating his employment for his use of

qualified FMLA leave.

      19.    As a result of the Defendant’s actions, the Plaintiff has suffered extreme

harm, including but not limited to loss of employment opportunities, denial of

wages, cost of medical care, compensation and other benefits and conditions of

employment.



                                          4
           Case 5:20-cv-00994-LCB Document 1 Filed 07/13/20 Page 5 of 5




         WHEREFORE, the above premises considered, the Plaintiff requests that this

Court:

         (a)   Declare the conduct engaged in by the Defendant to be in violation of
               the Plaintiff’s rights;

         (b)   Award the Plaintiff compensatory damages for back pay, liquidated
               damages, interest, and costs under the provisions of the FMLA;

         (c)   Award the Plaintiff’s costs and attorney's’ fees; and

      (d) Grant such further, other and different relief, including equitable, as this
Court may deem just and proper.

               PLAINTIFF DEMANDS TRIAL BY STRUCK JURY

         Respectfully submitted this the 13th day of July 2020.

                                         s/ Teri Ryder Mastando
                                         Teri Ryder Mastando (ASB-4507-E53T)
                                         Eric J. Artrip (ART-9673-I68E)
                                         MASTANDO & ARTRIP, LLC
                                         301 Washington Street NW, Suite 302
                                         Huntsville, Alabama 35801
                                         Telephone: (256) 532-2222
                                         Facsimile: (256) 513-7489
                                         teri@mastandoartrip.com
                                         artrip@mastandoartrip.com

DEFENDANT TO BE SERVED VIA CERTIFIED MAIL

         Kohler Company, Inc.
         c/o C T Corporation System
         2 North Jackson Street, Suite 605
         Montgomery, AL 36104




                                             5
